[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Petitioner in this matter is seeking a writ of mandamus requiring the chairman of the state Board of Parole to provide the petitioner with access to personnel data maintained by the Board of Parole in the manual personal data system, automated personal data system or computer accessible file.
The court has chosen to consider this as a habeas corpus petition. At a hearing held of even date herewith, Richard Biggar, assistant attorney general, provided the entire personal data regarding the petitioner in open court to him with the exception of certain specific letters and reports concerning the petitioner. CT Page 6376
Under authority of C.G.S. Section 4-190, et seq, the court reviewed the latter items in camera and ordered the chairman of the Board of Parole to furnish said materials to the petitioner as follows:
It is hereby ordered that the respondent provide to the petitioner forthwith those items which the respondent was reluctant to turn over to the petitioner on condition that the respondent redact the address and telephone number of the widow of the victim, the names and addresses of other correspondents to the petitioner and to redact other information as directed by the court at the time of the hearing.
Accordingly, the petition is granted under the conditions set forth above.
Rittenband, J.T.R.